DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong (U.S. Patent No. 269,909) in view of Luning (U.S. Patent No. 3,094,235).
Regarding Claim 1, Armstrong discloses a beverage system comprising: a pitcher (Figure 2) configured to contain a quantity of a beverage, said pitcher extending vertically along a vertical axis between a top edge (Figure 2) and a bottom edge (Figure 2) and including: a beverage-holding portion (Figure 2) having a first wall (Figure 2) extending about said vertical axis and forming an upwardly-facing opening (Figure 2) at said top edge and a first closed end (Figure 2) spaced along said vertical axis from said upwardly-facing opening, a base portion (Figure 2) having a second wall (Figure 2) extending about said vertical axis and forming a downwardly-facing opening (Figure 2) at said bottom edge and a second closed end (Figure 2) spaced along said vertical axis from said downwardly-facing opening, said first closed end and said second closed end facing in opposite directions along said vertical axis (Figure 2), said second wall having an outer surface (figure 2) spaced from said vertical axis at least a first radius (Figure 2) and also having an inner surface (Figure 2) spaced from said vertical axis a second radius (Figure 2), said inner surface of said second wall facing toward said vertical axis and said outer surface facing away from said vertical axis (Figure 2).  Armstrong does not disclose at least one coaster having a center and a perimeter spaced from said center at least a third radius; and wherein said at least one coaster is selectively engageable with said base portion and thereby positionable inside said second wall between said bottom edge and said second closed end along said vertical axis.  However, Luning teaches disclose at least one coaster 1 (Figure 2) having a center and a perimeter spaced from said center at least a third radius (Figure 2); and wherein said at least one coaster is selectively engageable with said base portion and thereby positionable inside said second wall between said bottom edge and said second closed end along said vertical axis (Figure 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Armstrong to include at least one coaster, as taught by Luning, in order to prevent condensation from reaching a surface under the pitcher.

    PNG
    media_image1.png
    463
    501
    media_image1.png
    Greyscale

Regarding Claim 2, Luning teaches said at least one coaster is further defined as selectively engageable with said base portion in a press-fit relationship with said base portion 1 (figure 2; when combined with pitcher of Armstrong).
Regarding Claim 19, Luning teaches said at least one coaster is further defined as elastically deformable and is elastically deformed when said perimeter is engaged with said base portion a (figure 2, the suction cup made of rubber).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Allowable Subject Matter
Claims 3-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J VOLZ/Examiner, Art Unit 3733